DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 10/14/2021 have been received and entered. Claims 1, 3, 6, 12-14, 19, 22-24, 26 and 28 have been amended. Claims 7, 8 and 29 have been cancelled. Claims 30-34 have been added. Claims 1-6, 9-28 and 30-34 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
Applicants’ remark has been considered.
Authorization for this examiner’s amendment was given with Adam D. Brooke on 10/19/21.
The application has been amended as follows: 
Claim 1, line 8, delete “and”

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-6, 9-28 and 30-34 are allowable over the prior art of record because the amendment submitted by the applicants on 10/14/2021 included limitations that corporate into the claimed invention to clarify the claimed invention as recited in the claims 1, 13 and 23. When considered in combination, none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation   in combination of a plurality of data collectors comprising a swarm of self-organized data collector . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Cella et al (US 11112784) discloses methods and systems for communications in an industrial internet of things data collection environment with large data sets.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865